DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0161137 to Huschenhoefer et al. in view of US Patent Application 2002/0148690 to Wirth et al.
Re: claims 1, 5, 7, 9, 10, and 12.  Huschenhoefer et al. show in figure 1 a carrier pot 2, 3 for a brake disk  1 comprising: a radial inner hub ring portion 3 configured to fasten to a wheel axle, a radially outer brake disk ring portion, as labeled, configured to 
[AltContent: textbox (Fastening points along the illustrated line, for example, for fastening the brake disk shown in the area of the end of the lead line of element number 2)][AltContent: textbox (Radially inner hub ring portion)][AltContent: textbox (Radially outer brake disk ring portion)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    369
    464
    media_image1.png
    Greyscale




Wirth et al. teach in figures 1 and 3 the use of an at least one electronic functional component or temperature identification device or sensor 11 being integrated in the brake disk 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake disk which includes the integral 
Re: claim 3.  Huschenhoefer et al., as modified, teach in figure 3 of Wirth et al. the limitation wherein the at least one electronic functional component 11 is only partly enclosed by the material i.e. the fiber-plastic composite of the carrier pot of Huschenhoefer et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the integrated electronic functional component of Huschenhoefer et al., as modified, to have been only partly enclosed, in view of the teachings of Wirth et al., in order to provide a means of easily accessing the component for repair purposes. 
	Re: claim 8.  Wirth et al. teach in figures 1 and 3 the limitation wherein the at least one electronic functional component includes a plurality of electronic functional components 11 uniformly distributed over a circumference of a brake disk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake disk comprising the carrier plate made of fiber plastic composite of Huschenhoefer et al., as modified, to have included a plurality of electronic functional components uniformly distributed over a circumference of a the carrier pot, in view of the teachings of Wirth et al., in order to provide a means 
Re: claim 14.  See paragraph [0003] of Huschenhoefer et al. with reference to the motor vehicle.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0161137 to Huschenhoefer et al. in view of US Patent Application 2002/0148690 to Wirth et al. as applied above, and further in view of US Patent 5574430 to Oh et al.
Re: claim 2.  Oh et al. teach in col. 4 lines 43-46 the use of a sensor being completely enclosed by the contact surface element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one electronic functional component in the form of a sensor of Huschenhoefer et al., as modified, to have been completely enclosed by the carrier pot made of fiber plastic composite, in view of the teachings of Oh et al., in order to provide a means of protecting the electronic functional component from damage.
Re: claim 4.  Oh et al. teach in col. 4 lines 43-46 the use of a sensor being positively fastened to an adjacent component via an adhesive layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one electronic functional component in the form of a sensor of Huschenhoefer et al., as modified, to have been positively fastened to the carrier pot made of fiber plastic composite, in view of the .
Claims 6, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0161137 to Huschenhoefer et al. in view of US Patent Application 2002/0148690 to Wirth et al. as applied above, and further in view of US Patent Application 2011/0291805 to Gelowitz et al.
Re: claims 6, 9, 11, and 13.  Gelowitz et al. teach in paragraph [0005] the use of an at least one electronic functional component or RFID chip including a power supply device or battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least one electronic functional component of Huschenhoefer et al., as modified, to have included an RFID chip including a power supply device, in view of the teachings of Gelowitz et al., in order to provide an identifying and data transmitting element without having an external power source which provides for a more compact and efficient assembly with the battery being closer to that which it most power. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive.  
Applicant argues that Huschenhoefer, as modified, has a disk and carrier that are formed integrally or, particularly, in a one-piece construction and therefore does not include a carrier pot for a brake disk that is separate from the brake disk.  Examiner again notes that the argument is more specific than the claim language.  The claim language now merely requires that the radially outer brake disk ring portion include fastening points.  Examiner included an annotated version of figure 1 of Huschenhoefer showing the fastening points of the radially outer brake disk ring portion along the drawn line.  The broad limitation does not preclude Examiner’s current interpretation of the Huschenhoefer reference as the claim language now recites “fastening points” not fasteners.  Applicant argues that fastening implies a certain type of structure.  However, Dictionary.com (www.dictionary.com) simply defines the term “fasten” as “to attach firmly or securely in place”.  This definition includes portions of an object attached firmly or securely in place integrally as a one-piece construction.    
Applicant then argues that Huschenhoefer does not disclose that the brake disk may be made of carbon-fiber reinforced plastic.  Examiner first notes that the argument is more specific than the claim language.  The claim language merely requires that the carrier pot comprise a fiber-plastic composite and does not recite that the fiber plastic composite is specifically a carbon fiber plastic composite.  Examiner maintains that paragraph [0003] of Huschenhoefer satisfies the recited limitation as set forth above in 
Accordingly, the above rejections have been maintained.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






mmb
February 27, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657